UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-27460 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 16-1158413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 205 Indigo Creek Drive Rochester, New York 14626 (Address of principal executive offices) (zip code) (585) 256-0200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for suchshorter period that the registrant was required to file such reports), and (2) has been subject to suchfiling requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a small reporting company: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Small reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [ X ] The number of shares outstanding of the registrant's common stock was 11,116,397 as ofApril 30 , 2010. PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Consolidated Balance Sheets as ofMarch 31, 2010 and December 31, 2009 (unaudited) 3 Consolidated Statements of Operations for the ThreeMonths EndedMarch 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for theThree Months EndedMarch 31, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 6. Exhibits 26 Signatures 27 - 2 - Table of contents PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS March 31, December 31, Current assets: Cash and cash equivalents $ 18,394,000 $ 17,563,000 Investments 5,674,000 7,533,000 Accounts receivable, net 4,631,000 6,542,000 Inventories 4,964,000 4,459,000 Prepaid expenses and other assets 805,000 820,000 Deferred income taxes 392,000 392,000 Fair value of foreign currency hedge contracts 33,000 201,000 Prepaid income taxes 24,000 Total current assets 34,893,000 37,534,000 Investments 5,239,000 4,239,000 Property, equipment and improvements, net 1,835,000 1,686,000 Software development costs, net 5,465,000 5,254,000 Deferred income taxes 181,000 176,000 Total assets $ 47,613,000 $ 48,889,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,666,000 $ 1,013,000 Accrued expenses 4,105,000 4,195,000 Income taxes payable 25,000 Total current liabilities 5,796,000 5,208,000 Income taxes payable 50,000 65,000 Total liabilities 5,846,000 5,273,000 Stockholders' equity: Preferred stock - $.01 par value: 1,000,000 shares authorized; none issued Common stock - $.01 par value: 50,000,000 shares authorized; 13,304,596 shares issued; 11,116,397 shares outstanding 133,000 133,000 Additional paid-in capital 16,754,000 16,596,000 Retained earnings 34,677,000 36,577,000 Accumulated other comprehensive income 21,000 128,000 Treasury stock - at cost; 2,188,199 shares (9,818,000 ) (9,818,000 ) Total stockholders' equity 41,767,000 43,616,000 Total liabilities and stockholders' equity $ 47,613,000 $ 48,889,000 The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of contents PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Sales $ 7,355,000 $ 6,927,000 Cost of goods sold 3,457,000 3,191,000 Gross profit 3,898,000 3,736,000 Operating expenses: Selling and marketing 2,373,000 1,917,000 Research and development 1,990,000 2,116,000 General and administrative 1,308,000 1,139,000 Restructuring charges 63,000 444,000 Total operating expenses 5,734,000 5,616,000 Loss from operations (1,836,000 ) (1,880,000 ) Other income, net 63,000 80,000 Loss before income taxes (1,773,000 ) (1,800,000 ) Income tax provision (benefit) 127,000 (374,000 ) Net loss $ (1,900,000 ) $ (1,426,000 ) Basic loss per share $ (0.17 ) $ (0.13 ) Weighted average number of common sharesused in basic loss per share 11,116,397 11,169,730 The accompanying notes are an integral part of these consolidated financial statements. - 4 - Table of contents PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ (1,900,000 ) $ (1,426,000 ) Non-cash adjustments: Depreciation and amortization 617,000 644,000 Stock-based compensation expense 158,000 148,000 Deferred income taxes (5,000 ) (344,000 ) Changes in operating assets and liabilities: Accounts receivable 1,911,000 1,872,000 Inventories (505,000 ) (563,000 ) Prepaid expenses and other assets 15,000 37,000 Accounts payable and accrued expenses 563,000 395,000 Income taxes payable and prepaid income taxes 95,000 142,000 Net cashprovided by operating activities 949,000 905,000 Cash flows from investing activities: Purchases of property, equipment and improvements (330,000 ) (212,000 ) Capitalized software development costs (628,000 ) (535,000 ) Purchases of investments (1,720,000 ) (5,020,000 ) Proceeds from sales of investments 2,560,000 3,200,000 Net cash used by investing activities (118,000 ) (2,567,000 ) Cash flows from financing activities: Purchase of treasury stock (318,000 ) Net cash used by financing activities (318,000 ) Net increase (decrease) in cash and cash equivalents 831,000 (1,980,000 ) Cash and cash equivalents at beginning of year 17,563,000 29,218,000 Cash and cash equivalents at end of year $ 18,394,000 $ 27,238,000 The accompanying notes are an integral part of these consolidated financial statements. - 5 - Table of contents PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note A  Basis of Presentation The unaudited Consolidated Financial Statements of Performance Technologies, Incorporated and Subsidiaries (collectively PT or the Company") have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information (GAAP) and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. The results for the interim periods are not necessarily indicative of the results to be expected for the year. The accompanying Consolidated Financial Statements should be read in conjunction with the audited Consolidated Financial Statements of the Company as of December 31, 2009, as reported in its Annual Report on Form 10-K filed with the Securities and Exchange Commission. Note B  Investments Investments consisted of the following: March 31, 2010 December 31, 2009 Municipal bond, at amortized cost $ 1,008,000 $ 1,016,000 U.S. Treasury Note, at amortized cost 1,999,000 1,999,000 FHLMC bond, at cost 2,000,000 2,000,000 FHLB bond, atcost 1,000,000 - Corporate bonds, at amortized cost 2,026,000 2,537,000 Certificates of deposit, at cost 2,880,000 3,120,000 Guaranteed investment certificate, at cost - 1,100,000 Total investments 10,913,000 11,772,000 Less-current investments (5,674,000 ) (7,533,000 ) Non-current investments $ 5,239,000 $ 4,239,000 PTs bond investments have a cumulative par value of $8,000,000. Three bonds with an aggregate par value of $5,000,000 mature in 2011 and 2012, while the remaining bonds mature in 2010 and are classified as current assets. These investments have been classified as held-to-maturity and are stated at amortized cost at March 31, 2010. Note C  Inventories, net Inventories consisted of the following: March 31, 2010 December 31, 2009 Purchased parts and components $ 3,176,000 $ 3,045,000 Work in process 1,256,000 1,041,000 Finished goods 532,000 373,000 Net $ 4,964,000 $ 4,459,000 - 6 - Table of contents Note D  Software Development Costs Software development costs consisted of the following: March31, 2010 December 31, 2009 Capitalized software development costs $ 19,320,000 $ 18,692,000 Less: accumulated amortization (13,855,000 ) (13,438,000 ) Net $ 5,465,000 $ 5,254,000 Amortization of software development costs included in cost of goods sold was $417,000 and $432,000 in the first quarter 2010 and 2009, respectively. Note E  Warranty Obligations Warranty obligations are incurred in connection with the sale of certain products. The warranty period for PTs products is generally one year from date of sale. The costs incurred to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of sale. Future warranty costs are estimated based on product-based historical performance rates and related costs to repair. Changes in accrued warranty obligations for the three months ended March 31, 2010 and 2009 were as follows: Accrued warranty obligations, January 1 $ 78,000 $ 167,000 Actual warranty experience (31,000 ) (26,000 ) Warranty provisions 31,000 26,000 Accrued warranty obligations,March 31 $ 78,000 $ 167,000 Note F  Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing net income or loss by the weighted average number of common shares outstanding for the period. Diluted earnings per share calculations would reflect the assumed exercise and conversion of dilutive stock options, using the treasury stock method, if applicable. Due to the net loss incurred in the first quarter 2010 and 2009, dilutive options (which totaled 1,816,133 and 1,773,158 shares, respectively) were not considered for either period. Note G  Comprehensive Loss The components of comprehensive loss for the three months ended March 31, 2010 and 2009, respectively, are as follows: Net loss $ (1,900,000 ) $ (1,426,000 ) Decrease in unrealized gain on foreign hedge contracts, net of tax (107,000 ) (54,000 ) Comprehensive loss $ (2,007,000 ) $ (1,480,000 ) - 7 - Table of contents Note H  Derivative Instruments  Foreign Currency Hedge Contracts The Company is exposed to the impact of fluctuations in foreign currency exchange rates on the expenses incurred in its Canadian and United Kingdom operations. PTs risk management program is designed to reduce the exposure and volatility arising from fluctuations in foreign currency exchange rates. At March 31, 2010, the Company has contracts in place to hedge approximately 25% of its estimated Canadian foreign currency risk for the next nine months. PTs derivative instruments are designated and qualify as cash flow hedges. As such, any gains or losses resulting from changes in the fair value of these contracts are recorded in other comprehensive income or loss. The Company will receive, or be required to disburse, cash payments upon the expiration of each contract depending on fluctuations in the underlying exchange rates. Such payments will be recorded as reductions to, or increases in, expense as they are determined. The fair value of the Companys derivative instruments is estimated in accordance with the framework for measuring fair value contained in generally accepted accounting principles (GAAP) (Note I) and is recorded as either an asset or liability in the balance sheet based on changes in the current spot rate, as compared to the exchange rates specified in the contracts. For these instruments, the effective portion of the gain or loss on the derivative is reported as a component of other comprehensive income and is reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Gains and losses on the derivative representing either hedge ineffectiveness or hedge components excluded from the assessment of effectiveness are recognized in current earnings. The fair value measurement of the Companys derivative instruments is estimated using Level 2 inputs, which are inputs other than quoted prices that are directly or indirectly observable for the asset or liability. All of the Companys derivative instruments are deemed to be fully effective, and the fair value of these instruments is expected to be reclassified to earnings during 2010. These hedge contracts are designed to fix in U.S. dollars a portion of the future cost of PTs Canadian operation, which is denominated in Canadian dollars. These contracts effectively fix the exchange rate on the first $100,000CDN of monthly expenses for April through December 2010, at an exchange rate of .948. The fair value of these contracts is $33,000 at March 31, 2010, and is reported net of tax of $12,000 as accumulated other comprehensive income in stockholders equity. At December 31, 2009, the Company had foreign currency hedge contracts in place to fix in U.S. dollars a portion of PTs Canadian and U.K. operations for each of the months of January through March 2010. These contracts have matured and have cash settled. Balance Fair value at Sheet March 31, December 31, Location Derivatives designated as hedginginstruments Current assets $ 33,000 $ 201,000 The Companys derivative instruments had the following effect on the statements of operations: Amount of gain reclassified from accumulated other comprehensive income to the statement of operations Location of gain Three Months Ended recognized in March 31, Derivatives in fair value hedging relationships operations Foreign exchange contracts Operating expenses $ 201,000 $ 12,000 - 8 - Table of contents The Companys derivative instruments had the following effect on accumulated other comprehensive income: Three Months Ended March 31, Accumulated other comprehensive income, January 1 $ 128,000 $ 73,000 Amount of gain recognized in statement of operations, net of tax (128,000 ) (9,000 ) Net change associated with current period hedging transactions,net of tax 21,000 - Net change in fair value of derivative instruments - (54,000 ) Accumulated other comprehensive income, March 31 $ 21,000 $ 10,000 Note I  Fair Value Measurements GAAP defines fair value, establishes a framework for measuring fair value and requires certain disclosures about fair value measurements. In addition, GAAP establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices included in Level 1 that are directly or indirectly observable for the asset or liability. Such inputs include quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, or inputs derived principally from or corroborated by observable market data by correlation or other means. Level 3 inputs are unobservable inputs for the asset or liability. Such inputs are used to measure fair value when observable inputs are not available. At March 31, 2010, PT is a party to foreign currency hedge contracts, the fair value of which is estimated to be an asset in the amount of $33,000. The fair value of these contracts is estimated using Level 2 inputs. The value is estimated based on the projected cash settlement amounts, using the spread between the contract strike exchange rate and the March 31, 2010 U.S.-Canadian exchange rate. The Companys assets measured at fair value on a recurring basis at March 31, 2010, were as follows: Level 1 Level 2 Level 3 Assets: Foreign currency hedge contracts $ - $ 33,000 $ - Total assets measured at fair value $ - $ 33,000 $ - The Companys assets measured at fair value on a recurring basis at December 31, Level 1 Level 2 Level 3 Assets: Foreign currency hedge contracts $ - $ 201,000 $ - Total assets measured at fair value $ - $ 201,000 $ - There were no transfers into or out of Levels 1, Level 2 or Level 3. Note J  Stock-Based Compensation PT has stock options outstanding from two stock-based employee compensation plans: the 2001 Incentive Stock Option Plan and the 2003 Omnibus Incentive Plan. - 9 - Table of contents PT recognizes compensation expense in the financial statements for stock option awards based on the grant date fair value of those awards, estimated using the Black-Scholes-Merton option pricing model. The table below summarizes the impact of outstanding stock options on the results of operations for the three month periods ended March 31, 2010 and 2009. Three Months Ended March 31, Stock-based compensation expense $ 158,000 $ 148,000 Income tax benefit - (46,000 ) Increase in net loss $ 158,000 $ 102,000 Increase in basic loss per share: $ .01 $ .01 The following table summarizes stock option activity for the first quarter 2010: Weighted Average Number Exercise of shares Price Outstanding at January 1, 2010 1,444,983 $4.99 Granted 371,150 2.97 Exercised - - Expired - - Outstanding at March 31, 2010 1,816,133 4.58 Exercisable at March 31, 2010 685,283 $5.56 The weighted average fair value of option grants was estimated using the Black-Scholes-Merton option pricing method. At March 31, 2010, PT had approximately $642,000 of unrecognized stock compensation expense which will be recognized over a weighted average period of approximately 2.1 years. Note K  Income Taxes PTs effective income tax rate is a combination of federal, state and foreign tax rates and differs from the U.S. statutory rate due to taxes on foreign income, permanent differences including tax-exempt interest, and the resolution of tax uncertainties, offset by a valuation allowance against U.S. deferred income tax assets. In addition, the effective tax rate includes a benefit which offsets the provision charged to other comprehensive income associated with the increase in unrealized gain on foreign currency hedge contracts entered into in 2010 (see Note H). PTs estimated effective annual tax rate was -3% for the three months ended March 31, 2010. The tax provision includes a discrete provision amounting to $72,000, which offsets the benefit credited to other comprehensive income associated with the decrease in unrealized gain on foreign currency hedge contracts that matured in the first quarter 2010. The estimated effective annual tax rate used for the three months ended March 31, 2009 was 21% and did not include any material discrete items. The change in the 2010 annual tax rate over 2009 is due primarily to the full valuation allowance recorded against PTs deferred tax assets in the second quarter 2009. The Company had unrecognized tax benefits of $50,000 and $65,000 at March 31, 2010 and December 31, 2009, respectively. Included in the balance of unrecognized tax benefits as of March 31, 2010 and December 31, 2009 are accrued interest in the amount of $7,000 and $12,000, respectively. - 10 - Table of contents At March 31, 2010, the Company had gross deferred income tax assets totaling approximately $7,480,000, against which the Company has recorded a valuation allowance of approximately $6,907,000. The Company files U.S. federal, U.S. state, and foreign tax returns. For federal tax returns, the Company is generally no longer subject to tax examinations for years prior to 2006. For state and foreign tax returns, the Company is generally no longer subject to tax examinations for years prior to 2006. It is reasonably possible that the liability associated with PTs unrecognized tax benefits will increase or decrease within the next twelve months. These changes may be the result of new examinations by taxing authorities, ongoing examinations, or the expiration of statutes of limitations. Based upon the closing of the tax years in these various jurisdictions, as well as the conclusion of ongoing examinations by taxing authorities, the Company may adjust its liability for unrecognized tax benefits. Certain of PTs unrecognized tax benefits are related to tax years that are expected to close in the next twelve months, or related to ongoing examinations which the Company expects to successfully conclude in that time period. Note L  Restructuring Restructuring expenses totaled $63,000 and $444,000 in the first quarter 2010 and 2009, respectively. In December 2009, the Company announced its decision to outsource manufacturing of the printed circuit board assembly for the hardware elements of PTs products. This action was undertaken in order to reduce the Companys future capital expenditure requirements and make product costs more predictable. In connection with this decision, the Company expected to gradually reduce its Rochester workforce by approximately twenty employees, eliminating positions made redundant by the outsourcing action. The action is not expected to result in net cost savings. Restructuring charges associated with this action are estimated to be in the range of $220,000 to $250,000, and consist primarily of severance charges which are only payable if the employees stay with the Company during the transition. As of March 31, 2010, two affected employees had left the Company, forfeiting their rights under this program. Generally accepted accounting principles require that such costs be accrued and charged to expense ratably over the time period of the transition. In January 2009, the Company implemented a strategic reduction of its existing workforce in response to the challenging global economic environment. As a result of this action, the Company eliminated twenty positions, or approximately 8% of its global workforce. The following table sets forth the amounts recognized for restructuring expense and incurred during the quarters ended March 31, 2010 and 2009, respectively, and the balance of accrued restructuring at each quarter end: Accrued restructuring, January 1 $ - $ - Restructuring expense - primarily employee-related costs 63,000 444,000 Amount incurred in the period - (437,000 ) Accrued restructuring, March 31 $ 63,000 $ 7,000 Note M  Litigation The Company is subject to various other legal proceedings and claims that arise in the ordinary course of business. In December 2009, Tekelec, a corporation headquartered in Morrisville, North Carolina, filed a complaint against the Company in the U.S. District Court for the Eastern District of North Carolina, but did not serve the complaint on the Company. The complaint alleged that certain of PTs signaling systems products infringe three of Tekelecs issued patents and seeks a determination of infringement, a preliminary and permanent injunction from further infringement and an unspecified amount of damages. On March 4, 2010, an amended complaint was served on the Company. The amended complaint contains the same allegations as the original complaint but adds two patents to the number of patents which Tekelec alleges PT's signaling systems products infringe. The Company answered the complaint on April 15, 2010, denying Tekelec's claims, making certain counterclaims and demanding summary judgment. Discovery in this matter has not yet commenced. - 11 - Table of contents The Company believes that the basis for Tekelecs infringement claims is without merit and is vigorously defending itself against those claims. No liability has been recorded relating to this matter because of the uncertainty of its eventual outcome and the inability to estimate the amount of damages that may be assessed, if any. Note N  Stock Repurchase Program In the three months ended March 31, 2009, PT repurchased 100,000 shares of its Common Stock for an aggregate purchase price of $318,000, under the terms of a Stock Repurchase Program that expired in October 2009. Note O  Recent Accounting Pronouncements In October 2009, the FASB issued authoritative guidance on revenue recognition that will become effective on July 1, 2010, with earlier adoption permitted. Under the new guidance on arrangements that include software elements, tangible products that have software components (referred to as software-enabled devices) that are essential to the functionality of the tangible product will no longer be within the scope of the software revenue recognition guidance, and software-enabled products will now be subject to other relevant revenue recognition guidance. Additionally, the FASB issued authoritative guidance on revenue arrangements with multiple deliverables that are outside the scope of the software revenue recognition guidance. Under the new guidance, when vendor specific objective evidence or third party evidence for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of revenue recognition. The Company is evaluating the extent, if any, to which this new guidance will impact PTs financial statements. In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06 Fair Value Measurements and Disclosures  Improving Disclosures about Fair Value Measurements. This standard requires new disclosures for significant transfers in and out of Level 1 and 2 of the fair value hierarchy and requires separate disclosures about purchases, sales, issuances, and settlements relating to measurements within Level 3 of the fair value hierarchy. The updated guidance also clarifies existing disclosures regarding the level of disaggregation of assets or liabilities and the valuation techniques and inputs used to measure fair value. The updated guidance is effective for interim and annual reporting periods beginning after December 15, 2009, with the exception of the new Level 3 activity disclosures, which are effective for interim and annual reporting periods beginning after December 15, 2010. The Company adopted the Level 1 and 2 disclosure requirements in the first quarter 2010, and will adopt the Level 3 requirements in the first quarter 2011. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Matters discussed in Management's Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this Form 10-Q include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Actual results could differ materially from those discussed in the forward-looking statements. - 12 - Table of contents Critical Accounting Estimates and Assumptions In preparing the financial statements in accordance with the accounting principles generally accepted in the United States (GAAP), estimates and assumptions are required to be made that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information disclosures, including information about contingencies, risk and financial condition. These estimates and assumptions are made during the closing process for the quarter, after the quarter end has past. The Company believes that given the current facts and circumstances, these estimates and assumptions are reasonable, adhere to GAAP, and are consistently applied. Inherent in the nature of an estimate or assumption is the fact that actual results may differ from estimates, and estimates may vary as new facts and circumstances arise. Management's judgments in making these estimates and relying on these assumptions may materially impact amounts reported for any period. The critical accounting policies, judgments and estimates that we believe have the most significant effect on our financial statements are set forth below:  Revenue Recognition  Software Development Costs  Valuation of Inventories  Income Taxes  Product Warranty  Stock-Based Compensation  Restructuring Costs  Carrying Value of Long-Lived Assets Revenue Recognition: Revenue is recognized from product sales in accordance with SEC Staff Accounting Bulletin No. 104, "Revenue Recognition." Product sales represent the majority of our revenue and include both hardware products and hardware products with embedded software. Revenue is recognized from these product sales when persuasive evidence of an arrangement exists, delivery has occurred or services have been provided, the sale price is fixed or determinable, and collectability is reasonably assured. Additionally, products are sold on terms which transfer title and risk of loss at a specified location, typically the shipping point. Accordingly, revenue recognition from product sales occurs when all factors are met, including transfer of title and risk of loss, which typically occurs upon shipment. If these conditions are not met, revenue recognition is deferred until such time as these conditions have been satisfied. For the sale of multiple-element arrangements whereby equipment is combined with other elements, such as software and maintenance, PT allocates to, and recognizes revenue from, the various elements based on their fair value. Revenue from software requiring significant production, modification, or customization is recognized using the percentage of completion method of accounting. Anticipated losses on contracts, if any, are charged to operations as soon as such losses are determined. If all conditions of revenue recognition are not met, revenue recognition is deferred and revenue will be recognized when all obligations under the arrangement are fulfilled. Revenue from software maintenance contracts is recognized ratably over the contractual period. Revenue from consulting and other services is recognized at the time the services are rendered. Certain products are sold through distributors who are granted limited rights of return. Potential returns are accounted for at the time of sale. The accounting estimate related to revenue recognition is considered a critical accounting estimate because terms of sale can vary, and judgment is exercised in determining whether to defer revenue recognition. Such judgments may materially affect net sales for any period. Judgment is exercised within the parameters of GAAP in determining when contractual obligations are met, title and risk of loss are transferred, sales price is fixed or determinable and collectability is reasonably assured. - 13 - Table of contents Software Development Costs: All software development costs incurred in establishing the technological feasibility of computer software products to be sold are charged to expense as research and development costs. Software development costs incurred subsequent to the establishment of technological feasibility of a computer software product to be sold and prior to general release of that product are capitalized. Amounts capitalized are amortized commencing after general release of that product over the estimated remaining economic life of that product, generally three years, using the straight-line method or using the ratio of current revenues to current and anticipated revenues from such product, whichever provides greater amortization. If the technological feasibility for a particular project is judged not to have been met or recoverability of amounts capitalized is in doubt, project costs are expensed as research and development or charged to cost of goods sold, as applicable. The accounting estimate related to software development costs is considered a critical accounting estimate because judgment is exercised in determining whether project costs are expensed as research and development or capitalized as an asset. Such judgments may materially affect expense amounts for any period. Judgment is exercised within the parameters of GAAP in determining when technological feasibility has been met and recoverability of software development costs is reasonably assured. Valuation of Inventories: Inventories are stated at the lower of cost or market, using the first-in, first-out method. Inventory includes purchased parts and components, work in process and finished goods. Provisions for excess, obsolete or slow moving inventory are recorded after periodic evaluation of historical sales, current economic trends, forecasted sales, estimated product lifecycles and estimated inventory levels. Purchasing practices, electronic component obsolescence, accuracy of sales and production forecasts, introduction of new products, product lifecycles, product support and foreign regulations governing hazardous materials are the factors that contribute to inventory valuation risks. Exposure to inventory valuation risks is managed by maintaining safety stocks, minimum purchase lots, managing product end-of-life issues brought on by aging components or new product introductions, and by utilizing certain inventory minimization strategies such as vendor-managed inventories. The accounting estimate related to valuation of inventories is considered a critical accounting estimate because it is susceptible to changes from period-to-period due to the requirement for management to make estimates relative to each of the underlying factors, ranging from purchasing, to sales, to production, to after-sale support. If actual demand, market conditions or product lifecycles differ from estimates, inventory adjustments to lower market values would result in a reduction to the carrying value of inventory, an increase in inventory write-offs and a decrease to gross margins. Income Taxes: PT provides deferred income tax assets and liabilities based on the estimated future tax effects of differences between the financial and tax bases of assets and liabilities based on currently enacted tax laws. A valuation allowance is established for deferred tax assets in amounts for which realization is not considered more likely than not to occur. The accounting estimate related to income taxes is considered a critical accounting estimate because judgment is exercised in estimating future taxable income, including prudent and feasible tax planning strategies, and in assessing the need for any valuation allowance. If it should be determined that all or part of a net deferred tax asset is not able to be realized in the future, an adjustment to the valuation allowance would be charged to income in the period such determination was made. Likewise, in the event that it should be determined that all or part of a deferred tax asset in the future is in excess of the net recorded amount, an adjustment to the valuation allowance would increase income to be recognized in the period such determination was made. PT operates within multiple taxing jurisdictions worldwide and is subject to audit in these jurisdictions. Such audits can involve complex issues, which may require an extended period of time for resolution. Although management believes that adequate provision has been made for such issues, there is the possibility that the ultimate resolution of such issues could have an adverse effect on the earnings of PT. Conversely, if these issues are resolved favorably in the future, the related provisions would be reduced, thus having a positive impact on earnings. In addition, the calculation of PTs tax liabilities involves dealing with uncertainties in the application of complex tax regulations. PT recognizes liabilities for uncertain tax positions based on a two-step process. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step requires PT to estimate and measure the tax benefit as the largest amount that is more than 50% likely of being realized upon ultimate settlement. It is inherently difficult and subjective to estimate such amounts, as this requires PT to determine the probability of various possible outcomes. PT re-evaluates these uncertain tax positions on a quarterly basis. This evaluation is based on factors including, but not limited to, changes in facts or circumstances, changes in tax law, effectively settled issues under audit, and new audit activity. Such a change in recognition or measurement would result in the recognition of a tax benefit or an additional charge to the tax provision in the period. - 14 - Table of contents Finally, the value of PTs deferred tax assets is dependent upon PTs ability to generate future taxable income in the jurisdictions in which PT operates. These assets consist of research credit carry-forwards, capital and net operating loss carry-forwards, and the future tax effect of temporary differences between balances recorded for financial statement purposes and for tax return purposes. It will require future pre-tax earnings of in excess of $10 million in order to fully realize the value of the Company's deferred tax assets. Of this amount, approximately $650,000 of capital gains must be realized in 2010 in order to fully realize PTs deferred tax assets relating to capital loss carry-forwards. Due to the uncertainty of PTs ability to realize its deferred tax assets, a valuation allowance was recorded in 2009 against substantially the full value of its U.S. deferred tax assets. Product Warranty : Warranty obligations are generally incurred in connection with the sale of PTs products. The warranty period for these products is generally one year. The costs incurred to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of sale. Future warranty costs are estimated based on historical performance rates and related costs to repair given products. The accounting estimate related to product warranty is considered a critical accounting estimate because judgment is exercised in determining future estimated warranty costs. Should actual performance rates or repair costs differ from estimates, revisions to the estimated warranty liability would be required. Stock-Based Compensation: PTs board of directors approves grants of stock options to employees to purchase our common stock. Stock compensation expense is recorded based upon the estimated fair value of the stock option at the date of grant. The accounting estimate related to stock-based compensation is considered a "critical accounting estimate" because estimates are made in calculating compensation expense including expected option lives, forfeiture rates and expected volatility. Expected option lives are estimated using vesting terms and contractual lives. Expected forfeiture rates and volatility are calculated using historical information. Actual option lives and forfeiture rates may be different from estimates and may result in potential future adjustments which would impact the amount of stock-based compensation expense recorded in a particular period. Restructuring Costs: Restructuring costs may consist of employee-related severance costs, lease termination costs and other facility-related closing expenses. Employee-related severance benefits are recorded either at the time an employee is notified or, if there are extended service periods, is estimated and recorded pro-rata over the period of each planned restructuring activity. Lease termination costs are calculated based upon fair value considering the remaining lease obligation amounts and estimates for sublease receipts. The accounting estimate related to restructuring costs is considered a "critical accounting estimate" because estimates are made in calculating the amount of employee-related severance benefits that will ultimately be paid and the amount of sublease receipts that will ultimately be received in future periods. Actual amounts paid for employee-related severance benefits can vary from these estimates depending upon the number of employees actually receiving severance payments. Actual sublease receipts received may also vary from estimates. Carrying Value of Long-Lived Assets : PT reviews the carrying values of its long-lived assets, other than capitalized software development costs and purchased intangible assets with indefinite useful lives, for impairment whenever events or changes in circumstances indicate that the carrying values may not be recoverable. PT assesses the recoverability of the carrying values of long-lived assets by first grouping its long-lived assets with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities (the asset group) and, secondly, by estimating the undiscounted future cash flows that are directly associated with and that are expected to arise from the use of and eventual disposition of such asset group. PT estimates the undiscounted cash flows over the remaining useful life of the primary asset within the asset group. If the carrying value of the asset group exceeds the estimated undiscounted cash flows, PT records an impairment charge to the extent the carrying value of the long-lived asset exceeds its fair value. PT determines fair value through quoted market prices in active markets or, if quoted market prices are unavailable, through the performance of internal analyses of discounted cash flows. The accounting estimate related to impairment of long-lived assets is considered a critical accounting estimate because PTs impairment tests include estimates of future cash flows that are dependent upon subjective assumptions regarding future operating results including revenue growth rates, expense levels, discount rates, capital requirements and other factors that impact estimated future cash flows and the estimated fair value of long-lived assets. - 15 - Table of contents Business Overview The following discussion contains forward-looking statements within the meaning of the Securities Act of 1933 and Securities Exchange Act of 1934 and these forward-looking statements are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. PT is a global supplier of advanced network communications solutions to carrier, government, and OEM markets. PTs portfolio includes IP-centric network elements and applications designed for high availability, scalability, and long life cycle deployments. The Companys entire line of offerings is anchored by IPnexus
